Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 02/01/2021.
Claims 1-12 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Pate, Reg. No. 53,439, on 03/17/2021.
The application has been amended as follows:

1.	(Currently Amended) A vehicle data control system, comprising:
vehicle sensors attached to a vehicle to provide vehicle sensor data by way of an on board diagnostic (OBD) system, the vehicle sensors including an engine sensor;
a digital license plate mounted to an exterior of the vehicle and coupled to the vehicle sensors by the OBD system, the digital license plate being connected to receive and transmit data, wherein at least some portion of the data is the vehicle sensor data, the digital license plate including one or more digital license plate sensors configured to output digital license plate data, the one or more digital license plate sensors including any of an accelerometer and a gyroscope; and
vehicle sensor data and other data from the digital license plate;
wherein the digital license plate is configured to perform event detection based on the digital license plate data with refinement according to the vehicle sensor data.

7.	(Currently Amended) A method for controlling access to a vehicle data control system, comprising the steps of:
receiving and storing vehicle related sensor data in a digital license plate fastened to an exterior of a vehicle and including a display, the vehicle related sensor data being received  by the digital license plate from an on board diagnostic (OBD) system, the vehicle related sensor data including an output of an engine sensor;
detecting, by the digital license plate, plate sensor data from a plate sensor included in the digital license plate, the plate sensor including at least one of an accelerometer and a gyroscope;
detecting, by the digital license plate, events based on both of the vehicle related sensor data and plate sensor data;
providing an external user interface to the digital license plate, the external user interface configured to allow a user to provide user authorization to control release of the vehicle related sensor data and other data from the digital license plate; and
releasing the vehicle related sensor data from the digital license plate as allowed by a user.

Response to Arguments
Applicant’s arguments, see page 5 of the Remarks, filed 02/01/2021, with respect to the non-statutory double patenting rejection to claims 1-12 have been fully considered and are persuasive in view of the Examiner’s Amendment detailed above.  The rejection of claims 1-12 has been withdrawn.
Applicant’s arguments, see pages 5-9, filed 02/01/2021, with respect to claims 1 and 7 have been fully considered and are persuasive in view of the Examiner’s Amendment detailed above. The rejection of claims 1 and 7 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0210156 to Bochicchio teaches a method for shipping freight wherein the carrier’s vehicle includes an onboard diagnostic computer that monitors and transfers information regarding the status of the vehicle such as, for example, the number of hours of operation, or any status messages generated by sensors on the vehicle or by an engine control computer module for the vehicle.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 7, and their respective dependent claims, are allowable over the prior art of record, including Parkes, Baur, Nyalamadugu, Jordan, Bochicchio and the remaining references cited by the Examiner, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious the digital license plate including one or more digital license plate sensors configured to output digital license plate data, the one or more digital license plate sensors including any of an accelerometer and a gyroscope and the digital license plate is configured to perform event detection based on the digital license plate data with refinement according to the vehicle sensor data, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497